Citation Nr: 0945761	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-31 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of cervical injury with disc disease 
of C3-4, C5-6,and C6-7.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals, low back injury with disc disease of 
L4-5.  

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for gastroesophageal reflux disease.  

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals, left foot injury.  

5.  Entitlement to an evaluation in excess of 10 percent 
disabling for right hip injury with residual trochantric 
bursitis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In March 2009, prior to the promulgation of a decision in 
the appeal, the Veteran's representative stated that the 
Veteran had informed him that the Veteran wanted to withdraw 
his appeal as to all issues except the issue of whether an 
increased evaluation was warranted for his right hip 
condition.  

2.  The Veteran's right hip injury with residual trochantric 
bursitis results flexion of the right thigh from 0 to 65 
degrees with pain at 30 degrees, extension of the right thigh 
from 10 to 10 degrees with pain at 10 degrees, painful 
abduction, adduction, internal rotation, and external 
rotation of the right hip each from 0 to 20 degrees, does not 
prevent him from crossing his legs, does not result in toeing 
out limited to 15 degrees or less, and does not result in 
neurological manifestations such as numbness.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
pertaining to increased evaluations for residuals of cervical 
injury with disc disease of C3-4, C5-6,and C6-7; residuals, 
low back injury with disc disease of L4-5; gastroesophageal 
reflux disease; and residuals, left foot injury; have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).

2.  The criteria for a 20 percent evaluation, but no higher, 
have been met for the Veteran's right hip injury with 
residual trochantric bursitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5251, 5252, 5253 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).

In a letter received in April 2009 the Veteran's 
representative stated that the Veteran had informed him that 
the Veteran wished to withdraw all issues except the issue of 
an increased evaluation for his right hip condition.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration with regard to any issue appealed to 
the Board other than the issue of whether an increased 
evaluation is warranted for the Veteran's service connected 
right hip injury with residual trochantric bursitis.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to any issue other than the rating assigned for 
the Veteran's right hip injury with residual trochantric 
bursitis and the appeal must is dismissed as to all other 
issues.  
Right hip - increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered whether the Veteran is entitled to 
separate ratings for separate periods of time, based on the 
facts found, a process known as "staging the ratings."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was established for a right hip injury in 
the October 2003 decision on appeal.  At that time the RO 
assigned a noncompensable rating.  In an August 2005 rating 
decision, the RO changed the rating to 10 percent disabling, 
effective the date after the day that the Veteran was 
separated from active service.  

Normal range of motion of the hip is motion of the thigh from 
0 degrees of extension to 125 degrees of flexion, and 0 to 45 
degrees of hip abduction.  38 C.F.R. § 4.71a, Plate II.  

Flexion of the thigh limited to 45 degrees is assigned a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Flexion of the thigh limited to 30 degrees is assigned a 20 
percent rating.  Id.  Flexion of the thigh limited to 20 
degrees is assigned a 30 percent rating.  Id.  Flexion of the 
thigh limited to 10 degrees is assigned a 40 percent rating.  
Id.  

Limitation of extension of the thigh to 5 degrees is assigned 
a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  

Limitation of rotation of the hip to the extent that the 
individual cannot toe out more than 15 degrees is assigned a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  
Limitation of adduction to the extent that the individual 
cannot cross the legs is assigned a 10 percent rating.  Id.  
Limitation of abduction with motion lost beyond 10 degrees is 
assigned a 20 percent rating.  Id.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, once the maximum rating available is 
assigned for such disability, § 4.40 and § 4.45 are not for 
application.  Id.

Assigning more than one rating for painful motion of the 
Veteran's right hip would amount to impermissible pyramiding 
because doing so would compensate the veteran twice for 
painful motion caused by his disability.  38 C.F.R. § 4.14.

As to the Veteran's right hip, service treatment records 
document only that the Veteran had pain radiated from his low 
back into his right hip and mention his right hip pain with 
regard to the iliotibial band.  These records provide no 
evidence that the Veteran's right hip injury with residual 
trochantric bursitis should be rated higher than 10 percent 
disabling.  

In August 2003, the Veteran underwent an examination in 
connection with the Benefits at Delivery from Discharge 
Program (BDD).  This examination refers to x-ray studies of 
the Veteran's hip from March 2002, which were unremarkable.  
As a diagnosis the physician indicated that there were no 
objective findings with regard to an injury of the Veteran's 
right hip.  

VA examination of the Veteran's right hip also took place in 
August 2008 and the examiner indicated that he had reviewed 
the Veteran's claims file and medical records.  Functional 
limitations reported by the Veteran were that he was limited 
to one-quarter mile of walking and could not stand for more 
than a few minutes.  He reported that there was no deformity, 
giving way, instability, stiffness, locking dislocation or 
subluxation but that he had pain on the right side with 
weakness and that he had flareups every 1 or 2 months.  The 
Veteran reported that the flareups caused him to slow down at 
work, it interfered with sleep as he has to sleep on his left 
side.  These last for from 3 to7 days during which his right 
hip is tender. 

Physical examination showed that his gait was normal with no 
evidence of abnormal weight bearing.  He was able to cross 
his legs, he could toe out to greater than 15 degrees, active 
flexion against gravity was from 0 to 65 degrees with pain 
beginning at 30 degrees.  Extension was from 0 to 10 degrees 
with pain beginning at 0 degrees and ending at 10 degrees.  
Right hip abduction, adduction, internal rotation, and 
external rotation were each from 0 to 20 degrees with pain 
beginning at 0 degrees and ending at 20 degrees.  There was 
no loss of motion on repetitive use.  There was no ankylosis 
or inflammatory arthritis.  There was painful movement, 
weakness, and guarding of movement.  X-rays showed a right 
hip within normal limits with probable degenerative change of 
the right sacroiliac joint.  

The Board has reviewed private treatment records from 
"G.B.", M.D., "R.D.", M.D., "N.V.", M.D., and "J.B.", 
M.D., as well as VA outpatient treatment records and various 
VA Compensation and Pension Examination reports (with regard 
to the Veteran's spine).  These records essentially provide 
that the Veteran has pain of the right hip.  As such these 
records add no information relevant to determining the 
appropriate disability rating for his right hip disability.  

Without considering pain, the Veteran's right hip disability 
does not warrant a compensable rating under the criteria 
found in any diagnostic code.  The examiner stated that the 
Veteran had pain at 30 degrees of flexion.  Application of 
38 C.F.R. § 4.40 and § 4.45 results in entitlement to a 20 
percent disabling under Diagnostic Code 5252 for flexion of 
the thigh limited to 30 degrees by pain.  

A rating higher than 20 percent under Diagnostic Code 5252 is 
not warranted.  Even with pain, flexion is only limited to 30 
degrees, the minimum limitation warranting a 20 percent 
rating.  Right thigh flexion in this case, even considering 
pain, therefore does not approach 20 degrees and therefore 
does not approximate the 30 percent rating for limitation of 
flexion.  A separate rating under another diagnostic code 
based on painful motion would amount to pyramiding.  
38 C.F.R. § 4.41.  

In his September 2005 Substantive Appeal, the Veteran stated 
that he believed his right hip disability should be evaluated 
as 20 percent disabling based on pain and numbness.  The 
Board has already considered the Veteran's right hip pain.  
In August 2008 the Veteran again underwent a VA examination 
of his spine which included neurological examination.  The 
examiner stated that lumbar pathology shown on a magnetic 
resonance imaging study (MRI) likely cause the Veteran's 
radiculopathy of the lower extremities.  This is evidence 
that any numbness in the right hip is not due to his right 
hip disability, but rather is the result of his service 
connected low back disability, the evaluation of which is not 
before the Board.  

Also considered by the Board is whether the Veteran's 
disability of the right hip warrants referral for 
consideration of a rating outside of the schedule.  To accord 
justice in an exceptional case where the scheduler standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 38 Vet. App. 218, 227 (1995).

In a more recent case, the Court of Appeals for Veterans 
Claims (Court) clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

No evidence of record shows that the Veteran's right hip 
disability results in a level of disability or symptomatology 
not addressed by the schedular criteria.  His disability 
results in pain and limitation of motion.  These 
manifestations, both in kind and severity, are contemplated 
by the schedular criteria found at 38 C.F.R. § 4.71a and 
application of 38 C.F.R. § 4.40 and § 4.45.  Thus, analysis 
of this case under the first step specified in Thun indicates 
that referral for extraschedular consideration is not 
warranted in this case, the Board need go no further in the 
analysis.  Referral is not indicated in this case.

There is no evidence that any other change in rating is 
warranted over the course of the appeal period.  In short, a 
20 percent rating, but no higher, is warranted for the 
Veteran's service connected right hip injury with residual 
trochantric bursitis.  There is no reasonable doubt to be 
resolved in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in July 2008 that fully addressed 
all three notice elements.  That letter informed the Veteran 
of what evidence was required to substantiate the claim, how 
VA assigns disability rating and effective dates, and of his 
and VA's respective duties for obtaining evidence.  

The duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  There is thus a 
defect in the timing of the notice.  Since the July 2008 
letter was sent to the Veteran he has had a meaningful 
opportunity to participate in the development of his claim 
and, in January 2009, the RO readjudicated his claim by 
issuance of a Supplemental Statement of the Case; thus curing 
the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records as well as private treatment records from 
"G.B.", M.D., "R.D.", M.D., "N.V.", M.D., and "J.B.", 
M.D.  An adequate examination of the Veteran's right hip was 
conducted in August 2008.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal as to the issue of higher disability ratings for 
residuals of cervical injury with disc disease of C3-4, C5-
6,and C6-7; residuals, low back injury with disc disease of 
L4-5; gastroesophageal reflux disease; and residuals, left 
foot injury; is dismissed.  

A 20 percent disability evaluation, but no higher, is granted 
for the Veteran's right hip injury with residual trochantric 
bursitis, subject to the controlling regulations governing 
the payment of monetary benefits.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


